Citation Nr: 1733285	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  05-32 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for eczema, psoriasis, tinea pedis and tinea corporis.

2.  Entitlement to an initial compensable disability evaluation for a scar from mole removal on left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to July 2004.  He returned to active duty status in October 2006.  He is incarcerated at Fort Leavenworth, Kansas, United States Disciplinary Barracks (USDB) for the foreseeable future.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, 

In June 2013, this matter was last before the Board, at which time it was remanded.  

In June 2015, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), purportedly in favor of Veterans of Foreign Wars of the United States (VFW).  The VA Form 21-22 was not signed by either the Veteran or a VFW representative.  

In light of the deficiency of the VA Form 21-22, the RO contacted the Veteran in an April 2016 letter.  The letter advised the Veteran that the appointment of VFW as representative was not sufficient, and that Disabled American Veterans (DAV) continued to hold power of attorney.  The Veteran did not respond, and DAV has continued to represent the Veteran.  Accordingly, the Board finds that DAV's representation has not been revoked.  38 C.F.R. § 14.631(f)(1).

Following the latest Agency of Original Jurisdiction (AOJ) adjudication of the matter, evidence that has not been considered by the AOJ in the first instance was associated with the claims file.  Nevertheless, the Veteran has waived initial AOJ consideration thereof.  See 38 C.F.R. § 20.1304(c) (2016).

In a recent July 2017 decision, the Board decided several other claims.  See July 6, 2017, Board decision.  At that time, the Board also stayed action on the claims addressed herein under Johnson v. McDonald, 27 Vet. App. 497 (2016) (topical corticosteroids equivalent to systemic therapy).  Since the Board's July 2017 decision, the Court of Appeals for the Federal Circuit reversed the U.S. Court of Appeals for Veterans Claims decision.  Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601, 2017 WL 2989492 (Fed. Cir. July 14, 2017).  Accordingly, the claims and appeal have been resumed.  

Here, the Board has re-characterized the claims as identified on the cover page of this decision.  The Veteran has been assessed as having eczema, tinea pedis, and tinea corporis - all forms of dermatitis.  Diagnostic Codes 7806 and 7813 provide for evaluations of dermatitis.  Diagnostic Codes 7801-7805 provide for evaluations of scars.  Diagnostic Code 7816 provides for evaluation of psoriasis.  See 38 C.F.R. § 4.118.  A claim for service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has properly characterized the initial grants to reflect the Veteran's disabilities.  


FINDINGS OF FACT

1.  Throughout the applicable period the Veteran's eczema, psoriasis tinea pedis, and tinea corporis manifested by dermatitis affecting the feet, knees, legs and elbows, involving less than 5 percent of exposed areas and requiring no more than topical therapy.   

2.  Throughout the applicable period, the scar from mole removal on the left foot has been asymptomatic and has never met or approximated 6 square inches (39 sq. cm.) or more.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for eczema, psoriasis, tinea pedis and tinea corporis have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 4.7 (2016), 4.118, Diagnostic Codes 7813, 7816 (2008).

2.  The criteria for a compensable evaluation for a scar from mole removal on the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 4.7 (2016), 4.118, Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


The RO provided the appellant pre-adjudication notice by a letter dated in March 2004.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  The Veteran has raised no issues regarding the duty to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained the Veteran's service treatment and personnel records and assisted him in obtaining evidence.  He was provided a general medical examination in March 2004.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

In September 2013, the Board remanded the matters on appeal to attempt to afford the Veteran a VA examination while incarcerated at the USDB.  In August 2015, the RO contacted the USDB in an attempt to have the Veteran examined either at the local VA Medical Center (VAMC), or at the USDB by a VA employee or contractor.  The USDB responded, notifying the RO that they would only take the Veteran outside of the USDB for an emergency, and that they would not allow anyone to examine him.  

VA's duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans.  See 38 U.S.C.A. § 5107(a) (West 2014); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2014).  However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1, III.iv.3.F.2.d.

No further attempts to afford the Veteran a VA examination are necessary.  Here, he is incarcerated for the foreseeable future, and the authorities at the Fort Leavenworth USDB will not permit the Veteran to leave that facility for the examination or permit anyone to examine him.  VA has made substantial efforts to examine the Veteran under the circumstances, and no further development is necessary in this regard.  The Board will address the matters based on the record before it.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  It was predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  As the examination report provides sufficient information such that the Board can render an informed determination, it is adequate.  Moreover, no further development is possible in this case due to the circumstances of the Veteran's incarceration.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118. Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule). 38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118.

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy is required during the past 12-month period, is rated non-compensably (zero percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

Tinea pedis and tinea corporis is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813.  Under this code, tinea pedis or tinea corporis is to be rated based on disfigurement of the head, face or neck, as scars, or as dermatitis depending on the predominant disability.

Psoriasis is evaluated under Diagnostic Code 7816.  The criteria for evaluating psoriasis are identical to those for evaluating dermatitis or eczema, listed above.  See 38 C.F.R. § 4.118 (2008).

The regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

VA examination in March 2004 documents assessment of eczema.  At that time, the Veteran had a history of patches of eczema on the elbows and the knee, but had recently he developed a larger 7 cm patch on the anterior surface of the pretibia of the left lower extremity.  There was a scar at the bottom of the left foot in the arch area a mole was removed in service, which was asymptomatic.  The feet exhibited tinea scaling, with tinea pedis aggregated in the scar tissue.  There was erythema (redness) associated with the fungal infection of the feet but there was no onychomycosis (fungal infection of the nails).  Otherwise, the examination was unremarkable without effusions, hyperthermia, induration, or erythema.  

A May 2004 service treatment record documents a report of a rash on the right leg, as well as the feet.  The skin was warm dry and without erythema or ecchymosis.  There was no atrophy, fissuring, trauma, or lichenification or atrophy noted.   Examination showed an erythematous, scaly well-demarcated lesion approximately  1 1/2 inch in diameter, to the left lower leg anteriorly.  The rash was also shown on the feet.  There were no significant pigmented lesions, papules or other raised lesions observed.  Tinea corporis and tinea pedis were assessed.  

A record from the USDB dated in February 2008 reflects reports of pruritic eruption of the bilateral extensor elbows, knees and lower legs, for the Veteran's entire life.  The Veteran reported complete resolution with clobetasol ointment (a topical corticosteroid) and Protopic ointment (a topical immunosuppressant), alternating the topical medications every other day for the past 2 months.  A September 2008 USBD record reflects continued effective treatment with these medications, and that the Protopic ointment was discontinued.  

A July 2009 record from USDB documents a complaint of skin eruption of the lower extremities.  An impression of lesion on the lower extremities, chronic, and similar to those seen before was made.  The Veteran related that it came and went, and had spread.  Psoriasis, dermatitis and tinea pedis were assessed.  The Veteran was prescribed antifungal cream to treat tinea pedis, and a topical corticosteroid for treatment of eczema.  Subsequent records document treatment with topical antifungals and corticosteroids; however, the Veteran was not able to be examined given his incarceration in maximum security, and for safety and security reasons.  

In April 2012 the Veteran offered a personal statement regarding these claims.  He stated that on the bottom of his left foot, there was a scar from a mole removal that continually built up additional scar tissue and caused a callus that had to be removed "daily."  He described eczema on both lower legs, on the front and back, that had spread past his knees, and also on the back of both arms.  He stated that he applied "medical cream" daily, and had "extremely rough, patchy, dry, [and] flaking skin."  He noted that his skin was slightly discolored from his ankles to his knees, and that this caused great discomfort.  He stated that the eczema was spreading across his body.  However, as noted above, the Veteran was not objectively examined.  

Here, the Veteran seeks a compensable evaluation for dermatitis (eczema, tinea pedis, tinea corporis or psoriasis) of the lower extremities and elbows.  He also seeks entitlement to an increased evaluation for a scar of the left foot.  Here, tinea pedis has manifested by scaly patches and erythema of the feet, as well as patches of dermatitis on the body.  Tinea pedis and tinea corporis predominantly manifest by dermatitis.  

Here, the Board notes that objective examinations have shown patches of eczema on the elbows and knees, as well as scaly red feet.  VA examination in March 2004 showed a 7 cm. patch of eczema on the anterior surface of the pretibia.  A May 2004 record shows a 1 1/2 diameter patch of eczema on the right leg, as well as dermatitis of the feet, with assessment of tinea corporis and tinea pedis.  Clinical records from the USDB reflect a history of pruritic eruptions of the elbows, knees and lower legs, with assessed psoriasis.  Overall, the Veteran's dermatitis has been continuously treated with topical corticosteroids or other topical medications.  The Veteran relates that his dermatitis symptoms have spread; however, there is no objective evidence available to reflect this.  

Entitlement to a compensable evaluation is not warranted for eczema, psoriasis, tinea pedis and tinea corporis.  Dermatitis, eczema or psoriasis that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.  At no time has the Veteran been prescribed systemic therapy, such as corticosteroids.  At all times his symptoms have been treated and managed with topical medications, such as corticosteroids and antifungals.  The Board acknowledges that the Veteran relates that his condition has spread and involves a fair amount of his body; however, no evidence available quantifies the percentage of the body involved, including exposed or unexposed areas.  Clinical evidence documents involvement of the feet, knees and elbows, and the Board cannot speculate on the overall surface area involved.  From a review of the available evidence, the Veteran's eczema, psoriasis and tinea pedis/corporis involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy has been required.  This warrants assignment of a non-compensable disability evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  Accordingly, entitlement to a compensable evaluation is not warranted.  Fenderson, supra.

As noted, the Veteran seeks a compensable evaluation for a scar of the left foot.  By history, the scar results from the removal of a mole on the bottom of this foot.  VA examination in March 2004 reflected an asymptomatic scar of the left foot.  The Veteran asserts that the scar has manifested by a callus, which must be removed daily.  However, no clinical evidence reflects a symptomatic scar, and there is no other evidence attributing a callus to the scar.  The scar results from the removal of a mole, and has never met or approximated 6 square inches (39 sq. cm.) or more.  Accordingly, a non-compensable evaluation is warranted, and the claim is denied.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805.  

In closing, the Board acknowledges the Veteran's lay reports regarding the skin.  He is competent to relate his observations.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  To the extent the Veteran is making competent and probative lay assertions regarding his observations of his skin disorders, the clinical evidence necessary to substantiate a higher evaluation, or lack thereof, outweighs his assertions.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Entitlement to an initial compensable disability evaluation for eczema, psoriasis, tinea pedis and tinea corporis is denied.

Entitlement to an initial compensable disability evaluation for scar from mole removal on left foot is denied.  



____________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


